DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claim(s) 28, 31, 35, and 40 is/are objected to because of the following informalities:
Claim 28, Ln. 6 recites “membrane block the aperture” which should read “membrane blocks the aperture”
Claim 31, Ln. 3 recites “to flow regulator” which should read “to the flow regulator”
Claim 35, Ln. 3 recites “an first flow” which should read “a first flow”
Claim 40, Ln. 2 recites “wherein linear actuator” which should read “wherein the linear actuator”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "a mask" in Ln. 2 which deems the claim indefinite. It is unclear how the new mask of Ln. 2 is to be distinguished from the mask recited in the preamble of the claim. Is there a difference? For the purposes of examination the limitation will be treated as a redundancy of Ln. 1.
Claim 27 recites the limitation "a mask" in Ln. 2 which deems the claim indefinite. It is unclear how the new mask of Ln. 2 is to be distinguished from the mask recited in the preamble of the claim. Is there a difference? Does the claim intend to recite “a mask shell” as in claim 33? For the purposes of examination the limitation will be treated as a redundancy of Ln. 1.
Claim 32 recites the limitation "the flow regulator is attached to the mask" which deems the claim indefinite. As the flow regulator has been recited as an element of the variable vented respiratory mask in claim 27 it is unclear how the flow regulator could not be attached to the mask. By definition it would appear that a component of a structure must be attached to that structure. Does the limitation intend to recite the flow regulator as being attached to a mask shell of the mask? For the purposes of examination the limitation will be interpreted as reading "the flow regulator is attached to a mask shell of the mask".
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 32 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 32 solely recites "the flow regulator is attached to the mask". As the flow regulator has been recited as an element of the variable vented respiratory mask in claim 27 it would appear the flow regulator is already requird to be attached to the mask. By definition it would appear that a component of a structure must be attached to that structure. (See the above 35 U.S.C. 112, 2nd paragraph rejection.) Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Interpretation - 35 USC § 112, sixth paragraph
The following is a quotation of 35 U.S.C. 112(f):                                                                                             
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: wire aligning structures in claim 21, “isolating member” in claim 24, “blocking element” in claims 27 and 33, and “control mechanism” in claim 33.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The corresponding structure for the “isolating member” is best understood from the specification of the instant application as at least: membrane 1322 (¶0096).
The corresponding structure for the “blocking element” is best understood from the specification of the instant application as at least: membrane 1322 (¶¶0073, 0089, 0095, 0114).
The corresponding structure for the “control mechanism” is best understood from the specification of the instant application as at least: a controller (¶¶011-0114, 0116).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 27 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Patent No. 9,923,442. Although the claims at issue are not identical, they are not patentably distinct from each other because the method of reference claim 28 recites all structures required of the mask of instant claim 27. The term “patient interface” in reference claim 28 is read as the “mask” of instant claim 27 and the “membrane assembly” is read as the “blocking element”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 27-29 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Netteland (U.S. Patent 4253455).
Regarding claim 27, Netteland discloses a variable vented respiratory mask (Fig. 1; Col. 2-4) comprising: the mask comprising; a flow regulator (Figs. 1-2 #10) for regulating flow rate out of the mask (e.g. Col. 2, Ln. 32-35), including a flow passage (Fig. 2 through #18) that includes an aperture (Figs. 2-4 #27, 27’; Col. 2, Ln. 52-63), the aperture permitting gas to exit the mask (Col. 2, Ln. 52-63); a movable blocking element 
Regarding claim 28, Netteland discloses the flow regulator includes a first housing portion (Fig. 2 #13) and a second housing portion (Fig. 2 #14), the aperture being located between the first housing portion and the second housing portion (Fig. 2), wherein the blocking element comprises a membrane (#12; Col. 2, Ln. 21) that is coupled between the first housing portion and the second housing portion (Figs. 2-4), the membrane configured to direct air through the flow passage when the membrane blocks the aperture (Fig. 2 from #19 through #18; Col. 2, Ln. 21-31).
The instant claim is not read as invoking 35 U.S.C. 112, sixth paragraph.
Regarding claim 29, Netteland discloses the flow regulator further comprises a linear actuator (Fig. 2 #21), wherein the linear actuator is configured to engage with the movable blocking element (Fig. 2), wherein the linear actuator is completely isolated from the flow passage (Fig. 2 within #27). For this claim the flow passage from claim 27 may be differently defined as just within port 27. The flow passage still has the same aperture as cited in claim 27 and tilt lever 21 does not enter port 27, thus establishing the linear actuator as completed isolated from the flow passage.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Netteland (U.S. Patent 4253455) in view of Gagnan (U.S. Patent 2747572).
Regarding claim 30, Netteland is silent as to whether the linear actuator is non-destructively removable from the flow regulator. However, tilt lever 21 is part of inlet valve 20 which is cylindrically fit into casing 11.
Gagnan teaches a breathing apparatus (Fig. 1) including an inlet valve (Fig. 1 #17, 21) and lever (Fig. 1 #15) non-destructively removable by way of a screw thread connection (Col. 3, Ln. 28-42). One having ordinary skill in the art would recognize the 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to have incorporated in Netteland the linear actuator is non-destructively removable from the flow regulator in order to provide the benefit of allowing the valve and lever of Netteland to be inserted or withdrawn as a single unit in view of Gagnan which would provide the obvious benefit of allowing cleaning and/or replacement when necessary.
Allowable Subject Matter
Claims 21-26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 31-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 33-34 and 36-39 are allowed. Claims 35 and 40 are solely objected to based upon the informalities identified in the Claim Objections section above.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 21, the prior art fails to teach or suggest a variable vented respiratory mask comprising all structures required of the instant claim. The reciting of the claim in Ln. 1 as a mask is particularly noted (as opposed to a mask system). The closest prior art to the instant claim is found to be two references from Chalvignac: WO 
It is thus found that one having ordinary skill in the art at the time of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Regarding claim 31, Netteland fails to teach or suggest a flow regulator controller, wherein the flow regulator controller is configured to provide electrical signal to the flow regulator to effect movement of the blocking element. Netteland includes no teaching or suggestion of an electronic control of breathing apparatus 10. One having ordinary skill in the art at the time of the invention would not have considered it prima facie obvious to have modified Netteland to include this form of control without improper hindsight reasoning.

The two above cited references from Chalvignac (WO Pub. 2006/117379 and WO Pub. 2006/117591) are again noted. The relationship of a flow regulator to the disclosed inventions of Chalvignac are best understood in light of Fig. 3. The discussion of Fig. 3 describes its totality as a breathing assistance device of which only patient interface 36 is a “mask”. And patient interface 36 is not directly connected to gas regulating valve 32 but instead includes proximal end 31p of gas transmission duct 31 interposed between patient interface 36 and gas regulating valve 32. One having ordinary skill in the art considering the Chalvignac references would thus not have considered gas regulating valve 32 to be accurately read as part of a “mask” as Ln. 1 of claim 27 defines the recited invention. Rather, one having ordinary skill in the art would have instead only considered gas regulating valve 32 as connectable within a system to the mask. And further related to the instant claim, what would need to be read from Chalvignac as the flow regulator controller would be controller 35 which is clearly not part of a mask but is instead located at central unit 30 of gas source S. It is thus found that one having ordinary skill in the art at the time of the invention would not have considered it prima facie obvious to have modified either of the Chalvignac references in order to have arrived at the instantly claimed invention without improper hindsight reasoning.

Regarding claim 33, the prior art fails to teach or suggest a variable vented respiratory mask comprising all structures required of the instant claim. The reciting of the claim in Ln. 1 as a mask is particularly noted (as opposed to a mask system). The closest prior art to the instant claim is found to be two references from Chalvignac: WO Pub. 2006/117379 and WO Pub. 2006/117591 (as cited on the Information Disclosure Statement filed 05 Feb 2018) and Bowman et al. (U.S. Pub. 2003/0000532). The instant claim requires a singular control mechanism to actuate both the flow regulator actuator and the flow valve actuator. Neither of the Chalvignac references nor Bowman teach or suggest this dual control. Chalvignac only suggests a single controlled element in proximity to a mask (e.g. location of #32 in Fig. 3), with the controlled element being relatable to the flow regulator of the instant claim (e.g. Figs. 9a-9d). Chalvignac fails to teach or suggest the mask including a flow valve with a flow vale actuator which is controlled by the same structure. It is thus found that one having ordinary skill in the art at the time of the invention beginning from either of the Chalvignac references would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
In regard to Bowman particular attention is drawn to the 35 U.S.C. 112, sixth paragraph interpretation of the “blocking element” limitation in the claim. The corresponding structure for the “blocking element” as disclosed in the instant application is membrane 1322 (¶¶0073, 0089, 0095, 0114). The specification discusses the 
It is thus found that one having ordinary skill in the art at the time of the invention would only have arrived at the instantly claimed invention by way of improper hindsight reasoning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, see PTO-892 for additionally attached references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D BOECKER whose telephone number is (571)270-0376.  The examiner can normally be reached on M-F 8:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JOSEPH D. BOECKER/Primary Examiner, Art Unit 3785